Citation Nr: 1036483	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-19 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for a disability manifested by 
arm numbness.  



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

Van Stewart




REMAND

The veteran served on active duty from November 1988 to December 
1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This case was remanded by the Board in February 2008 for 
additional development of the evidence.  Neurological and 
orthopedic examinations were requested.  The Board thereafter 
denied the claim of service connection in a decision dated in 
April 2009.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
the course of the appeal, VA General Counsel and the Veteran's 
representative filed a joint motion to vacate the April 2009 
Board decision because the Veteran had not been afforded the 
orthopedic examination ordered in the Board's February 2008 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated).  By an order 
dated in March 2010, the Court granted the joint motion, vacating 
the Board's April 2009 decision, and remanded the matter to the 
Board.  In light of the foregoing, the Board will remand in order 
to afford the Veteran the orthopedic examination that was 
requested in the earlier remand.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The Veteran is to be afforded a VA 
orthopedic examination.  The Veteran's 
service treatment records reveal May 1991 
complaints of neck stiffness and arm 
numbness.  An August 2008 VA examiner 
opined that the veteran has cervical disc 
disease and carpal tunnel syndrome 
explaining his neck complaints and upper 
extremity numbness symptoms, but could not 
provide a medical nexus opinion without 
resorting to speculation.  A March 2009 VA 
peripheral nerves examiner similarly 
concluded that it would be resorting to 
speculation to determine whether any upper 
extremity numbness is due to service, 
because the origin is simply unknown.  
These reports should be considered by the 
examiner along with the remaining evidence 
of record.

The orthopedic examiner should provide a 
medical opinion based on examination and 
review of all of the evidence of record, as 
to whether any specific disability(ies) 
causing upper extremity numbness is/are at 
least as likely as not (i.e., probability 
of approximately 50 percent, or better) 
etiologically related to the Veteran's 
period of military service.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted and 
those reports should be incorporated into 
the examination report and associated with 
the claims file.

The veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.

The AOJ should ensure that the examination 
report complies with this remand and the 
questions presented in the AOJ's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
deficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

The veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).  

2.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Veterans 
Appeals.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

